      Case 4:19-cv-00029-WTM-CLR Document 36 Filed 09/03/20 Page 1 of 1



                  IN THE UNITED    STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 CARLENE TAYLOR,


         Plaintiff,

 V.                                           CASE NO. CV419-029


 WAL-MART STORES EAST, LP,


         Defendant.




                                   ORDER



        Before the Court is the parties' Stipulation of Dismissal.

{Doc.     35.)    Pursuant    to    Federal     Rule   of        Civil   Procedure

41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing "a

stipulation of dismissal signed by all parties who have appeared."

As    requested    by   the   parties,   this    action     is    DISMISSED   WITH

PREJUDICE. Each party shall bear its own costs and attorneys' fees.

As a result. Defendant's Motion to Exclude Expert Testimony (Doc.

28) is DISMISSED AS MOOT. The Clerk of Court is DIRECTED to close

this case.


        SO ORDERED this           day of September 2020




                                      WILLIAM T. MOORE, VR.
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN   DISTRICT OF GEORGIA
